Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 10, 2017

                                       No. 04-16-00807-CR

                                         Shari HUSTEAD,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5772
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER
        The court reporter responsible for filing the reporter’s record in this appeal has filed a
notification of late record, stating that the reporter’s record has not been filed because appellant’s
court-appointed counsel, Leland McRae, has failed to file a designation of record. Tex. R. App.
P. 34.6(b)(1). We ORDER Mr. McRae to file written proof to this court on or before January 20,
2017 that he has filed a designation of record with the court reporter, Dandy Middleton. If Mr.
McRae fails to respond within the time provided, appellant’s brief will be due within thirty days
from the date of this order, and the court will only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See Tex. R. App. P.
37.3(c).


                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2017.
___________________________________
Keith E. Hottle
Clerk of Court